—In an action to foreclose a mortgage, the defendant Charles Holland appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Henry, J.), dated April 28, 2000, as granted that branch of the plaintiff’s motion which was to dismiss his counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly determined that the appellant’s counterclaim alleging fraud was time-barred by the six-year Statute of Limitations. The appellant had knowledge of sufficient facts at the time of the alleged misrepresentation to put him on notice of any potential claims based on fraud (see, CPLR 213 [8]; Neuhs v Ingersoll Rand Co., 115 AD2d 187; Bevilacqua v Bevilacqua, 233 AD2d 471). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.